Title: To George Washington from Brigadier General John Stark, 31 July 1778
From: Stark, John
To: Washington, George


          
            Dear General
            Head Quarters Albany 31st July 1778
          
          I Received orders last Jany to Raise a Number of Voluntiers to Burn the Shipping at St
            Johns a Copy of which I Inclose—I proceeded to Raise a
            Number of men for that purpose and had them Ready to march when the Expedition fell
            Through which put me and the officers to A good deale of Expence and the men I Raised
            are daily Haunting me for their pay—would be glad if your Excellency would put me in a
            way to get some Recompence for my Extra Expences and the pay of the Officers &
            Soldiers Engaged for that Service.
          there is a number of State Prisoners in this Goal which draw provision out of the
            Continental Store which I look upon to be very wrong your orders on this Head I should
            be Very glad off—besides them, there is a Number of Soldiers Wifes, in this City, in
            almost a Starving Condition, and no person to give them any Relief, I have applyed to
            the Corporation but they Refuse to take any care of them I would be glad of your
            Instructions on that Matter. I am Sir with Great Respect your Very Humbl. Servt
          
            John Stark
          
          
            N.B. I have been oblidged to purchase fifty Pairs of Shoes for the Rifle
              Detatchment before they could be fit for a march. as before
            J.S.
          
        